In a habeas corpus proceeding, petitioner appeals from so much of an order and judgment (one paper) of the Supreme Court, Kings County, entered December 2, 1974, as denied the application. Order and judgment affirmed insofar as appealed from, without costs or disbursements. There is no statute which requires that a sanity hearing be held in every instance in which it is claimed that the defendant has a mental problem or a history of psychiatric treatment. Accordingly, the Criminal Term did not abuse its discretion when it failed to order such a hearing sua sponte before petitioner’s plea of guilty was accepted (see People v Rivera, 50 AD2d 805). Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.